Citation Nr: 0318378	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of frostbite of the right foot, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1979 to November 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2000 and  December 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO) which denied 
the veteran's request for a disability evaluation in excess 
of 20 percent for residuals of frostbite of the right foot.


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 20 percent for residuals of frostbite of the right 
foot on the basis that the currently assigned disability 
evaluation does not accurately reflect the severity of that 
disability.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, notice of the veteran's rights 
and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation, was not 
provided by the RO, as the VCAA was not yet enacted at the 
time of the issuance of the statement of the case.  As a 
consequence, the veteran's claim was certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.

However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, the veteran's claims must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of the VA are met.

A review of the record discloses that the veteran's claims 
file includes VA medical records from the Dorn VA medical 
Center in Columbia, South Carolina, through June 2001.   
However, no additional VA treatment records for the time 
period from June 2001 to the present have been submitted and 
there is no evidence that the RO attempted to obtain these 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claim for service connection, the RO should 
associate the records from the VA with the claims file.

In addition, the Board also notes that the veteran was 
afforded VA examinations in July 2000 and September 2002 in 
connection with his claim for an increased disability 
evaluation for his residuals of frostbite of the right foot.  
Reports of those examinations are associated with the 
veteran's claims file.  Although the examination reports 
discuss the veteran's complaints and the results of physical 
examinations of the veteran, the examination reports do not 
include the clinical findings necessary to evaluate the 
veteran's disability under the Schedule for Rating 
Disabilities, and more specifically, under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  In this regard, the Board observes 
that the VA examinations and VA medical records were 
conflicting as to the nature and severity of the 
manifestations of the veteran's residuals of frostbite of the 
right foot, particularly with regard to whether the veteran 
has peripheral neuropathy, osteoarthritis, nail 
abnormalities, and hyperhidrosis.  In addition, the VA 
examination did not include any clinical correlations or 
distinctions between findings of peripheral neuropathy due to 
the veteran's alcohol abuse and peripheral neuropathy due to 
the veteran's residuals of frostbite.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
which does so).  See also Brady v. Brown, 4 Vet. App. 203, 
206 (1993) (a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.").  Therefore, the Board finds that the veteran 
should be afforded an additional VA examination to determine 
the veteran's current symptomatology.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder. 

3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his right foot 
disorder.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  records from the relevant VA 
medical center(s) for the period from 
June 2001 to the present.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded an 
examination by an orthopedist and/or 
podiatrist to ascertain the severity and 
manifestations of the veteran's 
residuals of frostbite of the right 
foot, including clinical findings 
correlating with the pertinent schedular 
criteria.  The examining physician 
should review the claims file, conduct 
all indicated studies, report pertinent 
medical complaints, symptoms and 
clinical findings, and address the 
following matters, providing a medical 
rationale for all conclusions and 
opinions.  The examiner is requested to 
review the veteran's records with a view 
towards assessing the veteran's current 
level of impairment due to his residuals 
of frostbite of the right foot.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected residuals of frostbite 
of the right foot and distinguish 
between symptoms and manifestations 
related to the veteran's residuals of 
frostbite of the right foot and those 
related to the veteran's other 
nonservice-connected disabilities.  To 
the extent possible, the VA examiner 
must provide an objective 
characterization as to the duration and 
severity of exacerbations of impaired 
sensation, color changes, and/or nail 
abnormalities.  If there are no such 
exacerbations or related findings, such 
facts must be noted in the report.  An 
x-ray of the right foot should be 
performed, and findings of 
osteoarthritis or osteoporosis of the 
right foot should be noted.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




